Citation Nr: 0400310	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral 
cataracts.


REPRESENTATION

Veteran represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




REMAND

The veteran had active duty service from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Reno Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  Upon review, the Board 
observes that the veteran served as a repairman in Vietnam 
for approximately 1 year.  VA medical records and examination 
reports show complaints of ringing in the ears and hearing 
loss since service.  The VA examiner noted that the veteran 
had a history of noise exposure.  Diagnoses included constant 
tinnitus bilaterally at the onset of hearing loss and 
moderate high frequency hearing loss bilaterally.  Although 
the examiner noted the veteran's complaints and military 
service, the examiner did not provide an opinion as to 
whether the veteran's hearing loss and tinnitus were related 
to service. 

In addition to the foregoing, the RO should schedule an eye 
examination to diagnose all eye disabilities and for an 
opinion regarding the etiology of any eye disability 
diagnosed.  Under VCAA, VA's duty to assist the veteran 
includes obtaining a thorough and contemporaneous examination 
to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the appellant a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year response period.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of the veteran's 
bilateral hearing loss and tinnitus.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should review 
the veteran's entire claims file and 
examine the veteran.  The examiner should 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
bilateral hearing loss is related to his 
service.  The examiner should also state 
whether the veteran has tinnitus and 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
tinnitus is related to his service.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
this opinion. 

3.  The veteran should be afforded a VA 
eye examination.  The examiner is asked 
to diagnose all eye disabilities, 
bilaterally, and to provide an opinion 
regarding the etiology of each eye 
disability diagnosed, if any.  A 
rationale for all conclusions should be 
stated and all necessary diagnostic tests 
should be accomplished.  The examiner is 
asked to review the claims file in 
conjunction with the examination.

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.

5.  The RO should readjudicate the issues 
in appellate status, to include 
consideration of all additional evidence 
received.   If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




